                 Case 20-15320-LMI          Doc 27   Filed 06/26/20     Page 1 of 1


                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   www.flsb.uscourts.gov

In re:                                                Case No.: 20-15320-LMI
                                                      Chapter 13
         Byron V Flores
                  Debtor(s)         /

                        OBJECTION TO CLAIM ON SHORTENED NOTICE

              IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION
                                TO YOUR CLAIM

        This objection seeks either to disallow or reduce the amount or change the priority status
of the claim filed by you or on your behalf. Please read this objection carefully to identify which
claim is objected to and what disposition of your claim is recommended. Upon the filing of this
objection an expedited hearing on this objection will be scheduled on the date already scheduled
for the confirmation hearing in accordance with Local Rule 3007-1(B)(2).

        Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1(B)(2), the [trustee][debtor] objects
to the following claim filed in this case:

Claim                                          Amount of
No.              Name of Claimant              Claim

9-1              Internal Revenue Service      $93,602.05

Basis for Objection and Recommended Disposition

On or about June 16, 2020, Creditor filed a proof of claim in the amount of $93,602.05 with a
priority amount of $60,059.41 for an income tax claim for tax years 2017-2019. The Debtor is
objecting to the 2018 income tax claim since the Creditor filed it as an estimated tax claim for a
$23,495.40 tax due and $1,356.70 in interest for a total of $24,852.10. The Debtor recently filed his
2018 income taxes which reflects a total liability of $12,964.00. Therefore, the Debtor requests that
the portion of the claim for the 2018 tax liability be reduced to $12,964.00 to accurately reflect the
total tax liability for said year. Therefore, the total claim should be reduced to $81,713.95 with a
priority amount of $48,171.31.

The undersigned acknowledges that this objection and the notice of hearing for this objection will be
served on the claimant and the debtor at least 14 days prior to the confirmation hearing date and that
a certificate of service conforming to Local Rule 2002-1(F) must be filed with the court when the
objection and notice of hearing are served.

DATED: June 26, 2020                                  Respectfully Submitted:
                                                      Robert Sanchez, P.A.
                                                      355 West 49th Street
                                                      Hialeah, FL 33012
                                                      Fl. Bar No. 0442161
                                                      Telephone: (305) 687-8008
                                                      E-Mail: court@bankruptcyclinic.com



LF-70 (rev. 12/01/09)
